DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 11/02/2020.  Claims 1, 14, 17, 20, and 27 have been amended. Therefore, Claims 1-3, 5-15, 17-21 and 24-28 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-3, 5-6, 11-15, 21, 27, & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (9,355,530) in view of Reuveni (2010/0250612)

With respect to claim 1, Block discloses 
an automated queuing system (Fig. 1, col. 75: discloses a services cloud.)  comprising: 
a plurality of service provider computing devices located in at least two different service provider facilities (Fig. 1, col. 62:27-52, col. 75: discloses the service provider and the customer may be located in different cities. The computers of the services cloud may operate to have a plurality of remote tellers available on standby to which associated terminals messages and communications from automated banking machines can be routed.); 
at least one customer input device (Fig. 1, col. 62:27-52: discloses the customer can use a self-service transaction machine, i.e., customer terminal, customer station, automated banking machine, etc. inside of a bank.), wherein the customer input device 
at least one customer communication device located in the first service provider facility (Figs. 1 &19: discloses customer stations 282, 284, 286, 288), wherein the customer communication device is configured to facilitate communication between a service provider located in a second service provider facility and the customer located in the first service provider facility (Figs. 1 & 19: discloses customer stations remotely located from service provider station…the service provider may be physically located in a foreign country relative to the customers.); and 
a server (col. 67:8-25: discloses one or more servers) comprising a processing circuitry coupled to a memory and configured to execute computer-readable instructions stored in the memory, wherein the computer-readable instructions, when executed, cause the processing circuitry to: 
receive availability information for a plurality of service providers from the plurality of service provider computing devices (col. 75:5-67: discloses the services cloud may operate to check the status of different service provider workstations to determine which ones are currently available to receive a transaction and to route the necessary data to.), wherein the availability information comprises an indication as to whether the service providers are each idle or busy (col. 75:5-67: discloses the services cloud may 
generate at least one a first virtual queue (col. 23:51-67: discloses the banking customer may be placed in a virtual queue for a teller station.)
receive one or more images (col. 73:1-21: discloses capture images of the customer at the machine.), wherein at least one image includes an image of a face of a customer in the first service provider facility (col. 73:1-21: discloses these images may include the customer’s facial features.), from an image-capturing device in the first service provider facility (col. 73:1-21: discloses a camera connected to one or more computers of the automated banking machine may capture images of the customer at the machine.); 
receive a selection of one or more desired services from the customer input device (col. 32:28-35: discloses an input may be received from a banking customer that has entered the bank. The input may include the types of transactions the banking customer wants to perform.); 
receive an indication of whether the customer is willing to receive service virtually (col. 61-62:60-14: discloses the customer may push a help button so the customer may have a live or virtual teller assist them in any desired banking transaction.); 
determine a virtual queue of the first virtual queue at least one customer service provider that the customer should be assigned to based at least in part on the availability information associated with the plurality of service providers, the one or more services selected by the customer (cols. 32:28-42, col. 75:5-67: discloses the input received from the banking customer is analyzed to determine which resources for the 
assign the customer at least one virtual queue position in the first virtual queue and the at least one customer service provider (col. 7:58-67: discloses a position may be reserved for a banking customer and may include the name of the banking customer and col 23:56-57: discloses the banking customer may be placed in a virtual queue for a teller station.);
track a location of the customer within the service environment using the one or more images (cols. 8-9:64-4: discloses tracking the bank customer within the bank using data corresponding to images captured from the cameras and image tracking software running on a computer. col. 20:9-38: discloses the banking facility may contain cameras for capturing images.  The data corresponding to which images can be used for recognizing customers and tracking customers within a banking facility.); 
in response to the customer reaching the front of the first virtual queue (col. 23:43-50: discloses the task queuing manager software may be operative in real time to look at the availability of the two banking resources required.  If it is discovered that the currency exchange terminal is not being used at the time, but all the teller stations were currently busy the customer would be directed to the currency exchange terminal to perform that banking transaction first): 
notify the customer of the assignment (col. 7:58-67: discloses the banking customer may be presented with a map or floor plan of the bank and an indication of 
transmit information regarding the selected service (cols. 28-29:50-20: discloses outputs to a selected banking employee’s terminal includes visual information which indicates customer # 1 is interested in opening a checking account.), the location of the customer within the service environment (cols. 28-29:50-20: discloses outputs to a selected banking employee’s terminal includes visual information which indicates the customer was told to go to the waiting area.), and at least a portion of the at least one image including the image of the face of the customer to a service provider computing device (cols. 28-29:50-20: discloses outputs to a selected banking employee’s terminal includes visual information which indicates the banking customer looks like this “shows their picture”.  With the information a bank employee may go to the waiting area to greet a customer in a personal manner.);
Block does not explicitly disclose the following limitations.
However, Reuveni which is pertinent art to Block is related to queue management systems (abstract, ¶ 0001-0002, 0017)
generate at a second virtual queue (¶ 0039, 0047: discloses the site or system may support multiple queues and multiples services.), 
wherein the second virtual queue are related to two different types of services that are offered (¶ 0039, 0047: discloses multiple queues and multiple services, i.e., product sales, product repair, etc), and wherein the number of queues created correlates to the plurality of services offered (¶ 0039, 0047: discloses multiple queues may be used, i.e., one queue per doctor.); 
receive an indication of service completion from a service provider device (¶ 0053: discloses a service provider may use service provider terminal to interact with the queuing system to remove the customer from the relevant queue.); and 
advance the first virtual queue based on the indication of service completion (¶ 0047: discloses as users are served by service providers who operate service provider terminals users advance in the queue).
As taught in Reuveni in at least ¶ 0001-0002, 0017, 0047, 0053 when managing one or more queues at an organization, typically the queues are virtual, in that users in the queue are not actually lined up.  The users are typically physically present at a site for a service, meeting, or other transaction, but need not be at the site the entire time they are in the queue. A service provider may use service provider terminal to interact with the queuing system to remove the customer from the relevant queue and as users are served by service providers who operate service provider terminals users advance in the queue.  As taught by Block in at least col. 23: 56-67 and col. 75:5-67, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the well-known steps of generating at least a second virtual queue, wherein the second virtual queue are related to two different types of services that are offered, wherein the number of queues created correlates to the plurality of services offered, receive an indication of service completion from a service provider device, and advance the first virtual queue based on the indication of service completion to the system of Block for the purpose of managing or controlling how resources would be allocated to the number of users. (¶ 0031, 0047)

With respect to claim 2, the combination of Block and Reuveni discloses the automated queuing system of Claim 1, wherein the computer-readable instructions are further configured to cause the processing circuitry to:
identify the customer by comparing the at least one image including the image of the face of the customer to images included a customer database (col. 73:1-21: Block discloses the image data from the camera may be compared to data stored in one or more data stores to determine if it corresponds to the indicated customer.),
the customer database containing images of faces of one or more known customers (col. 73:1-21: Block discloses one or more data stores with images.); 
retrieve customer data in response to determining identity of the customer (cols. 21-22:52-3, col. 73:1-21: Block discloses the banking customer may be identified by 
transmit the customer data to the service provider computing device along with the customer's selected service (col. 73:39-46: Block discloses information at the remote teller workstation include amount of request, the accounts involved.) and the at least one image including the image of the face of the customer. (col. 73:39-46: Block discloses information at the remote teller workstation include results of facial recognition.)

With respect to claim 3, the combination of Block and Reuveni discloses the automated queuing system of Claim 2, 
wherein the computer-readable instructions are further configured to cause the processing circuitry to: 
display a prompt, requesting verification of the identity of the customer, on a customer input device (col. 22:4-54: Block discloses if the banking customer is not recognized and not verified, he may be prompted to provide inputs.); and 
transmit the customer data in response to receiving the verification of the identity of the customer. (col. 22:4-54: Block discloses the image is sent to a terminal of a banking employee to allow the banking employee to offer a more personal welcome greeting to the banking customer.)

With respect to claim 5, the combination of Block and Reuveni discloses the automated queuing system of Claim 3, 
wherein the computer-readable instructions are further configured to cause the processing circuitry to generate an alert in an event the identity of the customer is indicative of a person of interest. (cols. 28-29:50-22: Block discloses alerting an appropriate bank employees to certain information about customers that may currently be in the banking facility.  Outputs to a selected banking employees terminal include visual information which indicates “customer #1 is interested in opening a checking account and was told to go to the waiting area”…and the banking customer looks like this “show picture”)

With respect to claim 6, the combination of Block and Reuveni discloses the automated queuing system of Claim 2, wherein the computer-readable instructions are further configured to cause the processing circuitry to: 
determine customer data is not available based on the comparison of the face of the customer to the one or more faces in the customer database (cols. 21-22:42-54: Block discloses if the banking customer is not recognized and not verified.); 
display a request for customer data on a customer input device, in an event the customer data is not present in the customer database (cols. 21-22:42-54: Block discloses the customer may be prompted to provide inputs indicating what type of new customer banking product or service he/she may be interested.); 
receive user input, indicative of customer data, from the customer input device (cols. 21-22:42-54: Block discloses entering customer information including the name, 
store the received customer data in the database in association with the face of the customer. (col. 8:1-30 and cols. 21-22:42-54: Block discloses the database may include data corresponding to banking customer data and banking transaction data.)

With respect to claim 11, the combination of Block and Reuveni discloses the automated queuing system of Claim 1, wherein the computer-readable instructions are further configured to cause the processing circuitry to: 
detect a predetermined customer gesture (col. 89:39-50: Block discloses gesture recognition software that my interpret human gestures.); and 
receive the at least one image based on detecting the predetermined customer gesture. (col. 12:4-18, col. 89:39-50: Block discloses a camera may be used to capture images of banking customer approaching or at the at least one banking transaction terminal.)

With respect to claim 12, the combination of Block and Reuveni discloses the automated queuing system of Claim 1, 
wherein the computer-readable instructions are further configured to cause the processing circuitry to display a service selection menu on the customer input device. (col. 22:13-18: Block discloses output indicia corresponding to other types of banking transactions and services which are offered by the banking facility.)

With respect to claim 13, the combination of Block and Reuveni discloses the automated queuing system of Claim 1, wherein the computer-readable instructions are further configured to cause the processing circuitry to: 
determine the location of the customer within the first service provider facility using at least one of: one or more location sensors (col. 6:48-58: Block discloses the banking customer may be tracked through the operation of multiple types of sensors.) or one or more cameras. (col. 73:1-21: Block discloses a camera connected to one or more computers of the automated banking machine may capture images of the customer at the machine.)

With respect to claim 14, the combination of Block and Reuveni discloses the automated queuing system of Claim 1, 
wherein the computer-readable instructions are further configured to cause the processing circuitry to generate an alert on a device of the customer in response to the customer's reaching the front of the first virtual queue. (col. 23:40-62: Block discloses if it is discovered that the currency exchange terminal is not being used at that time the banking customer may be directed to the currency exchange terminal by displaying a prompt on the display and a map show how to proceed from the terminal to the currency exchange terminal.)

With respect to claim 15, the combination of Block and Reuveni discloses the automated queuing system of Claim 1, 


With respect to claim 21, the combination of Block in view of Reuveni discloses the automated queuing system of Claim 1, wherein the customer input device and the customer communication device comprise the same device. (Fig. 1, col. 62:27-52: Block discloses the customer can use a self-service transaction machine, i.e., customer terminal, customer station, automated banking machine, etc. inside of a bank.)

With respect to claim 27, Block discloses a system (Fig. 1, col. 75: discloses a services cloud.) comprising: 
a plurality of service provider computing devices located in at least two different service provider facilities (Fig. 1, col. 62:27-52, col. 75: discloses the service provider and the customer may be located in different cities. The computers of the services cloud may operate to have a plurality of remote tellers available on standby to which associated terminals messages and communications from automated banking machines can be routed.), wherein the service provider facilities offer a plurality of services col. 23:37-38: discloses performing two types of transactions.); 

at least one customer communication device located in the first service provider facility (Figs. 1 &19: discloses customer stations 282, 284, 286, 288), wherein the customer communication device is configured to facilitate communication between a service provider located in a second service provider facility and the customer located in the first service provider facility (Figs. 1 & 19: discloses customer stations remotely located from service provider station…the service provider may be physically located in a foreign country relative to the customers.); and 
a server (col. 67:8-25: discloses one or more servers) comprising a processing circuitry coupled to a memory and configured to execute computer-readable instructions stored in the memory, 
wherein the computer-readable instructions, when executed, cause the processing circuitry to: 
receive availability information for a plurality of service providers from the plurality of service provider computing devices (col. 75:5-67: discloses the services cloud may operate to check the status of different service provider workstations to determine which ones are currently available to receive a transaction and to route the necessary data to.), wherein the availability information comprises an indication as to whether each service provider is idle or busy (col. 75:5-67: discloses the services cloud may operate 
receive a selection of one or more offered services from the customer input device (col. 32:28-35: discloses an input may be received from a banking customer that has entered the bank. The input may include the types of transactions the banking customer wants to perform.);
receive an indication as to whether the one or more selected services may be provided via a remote service provider (col. 61-62:60-14: discloses the customer may push a help button so the customer may have a live or virtual teller assist them in any desired banking transaction.); 
determine at least one virtual queue that the customer should be assigned to based at least in part on the availability information associated with the plurality of service providers, the one or more services selected by the customer (cols. 32:28-42, col. 75:5-67: discloses the input received from the banking customer is analyzed to determine which resources for the requested transaction and which of the needed resources are then currently available. The banking customer may be placed in a virtual queue for a teller station.), and the indication as to whether the one or more selected services may be provided via a remote service provider (col. 61-62:60-14: discloses the help button initiated by the customer.); 
assign the customer a position in the at least one virtual queue (col. 7:58-67: discloses a position may be reserved for a banking customer and may include the name of the banking customer and col 23:56-57: discloses the banking customer may be placed in a virtual queue for a teller station.); 

in response to the customer nearing the front of the virtual queue (col. 23:43-50: discloses the task queuing manager software may be operative in real time to look at the availability of the two banking resources required.  If it is discovered that the currency exchange terminal is not being used at the time, but all the teller stations were currently busy the customer would be directed to the currency exchange terminal to perform that banking transaction first): 
notify the customer to move toward an assigned location from the current location (col. 7:58-67: discloses the banking customer may be presented with a map or floor plan of the bank and an indication of how to proceed from the first location to the second location.), wherein if the assigned customer service provider is located in the second service provider facility (col. 62:32-33: discloses the service provider and the customer may be located in different cities.), the assigned location is a customer communication device located in the first service provider facility for service of the request by a customer service provider located in the second service provider facility (col. 24:14-64: discloses directions are presented to the banking customer on resources which include devices connected in the banking network. col. 62:27-33: discloses 
transmit information regarding the selected service (cols. 28-29:50-20: discloses outputs to a selected banking employee’s terminal includes visual information which indicates customer # 1 is interested in opening a checking account.) and the current location of the customer within the service environment to one of the service provider computing devices. (col. 20:31-36: discloses causing a message to be sent to the resource to advise the bank employee to switch to another resource location within the facility to assure transactions for customers are accomplished promptly. cols. 28-29:50-20: discloses outputs to a selected banking employee’s terminal includes visual information which indicates the customer was told to go to the waiting area.)
Block does not explicitly disclose the following limitation.
However, Reuveni which is pertinent art to Block is related to queue management systems (abstract, ¶ 0001-0002, 0017)
calculate estimated wait time for service in the at least one virtual queue based on the assigned position of the customer (¶ 0046-0048: discloses the number of service consumers waiting to be served, the average or expected wait time may be computed by the queueing system. A queue status related to consumers of a service waiting includes an estimated wait time.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Block, to include the ability to calculate estimated wait time for service in the at least one virtual queue 

With respect to claim 28, the combination of Block and Reuveni, discloses the system of Claim 27, wherein the computer-readable instructions, when executed, further cause the processing circuitry to: 
track the number of customers in at least one of the service provider facilities. (col. 20:9-38: Block discloses the banking facility may contain cameras for capturing images.  The data corresponding to the images can be used for recognizing customers and tracking customers within a banking facility…the number of customers waiting to use a particular resource…evaluating the number of customers in various offices or in waiting areas.)

5.	Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (9,355,530) in view of Reuveni (2010/0250612) in further view of Lee (2015/0310261).

With respect to claims 7 & 10, the combination of Block and Reuveni does not explicitly disclose the automated queuing system of Claim 1, 

However, Lee is related to analyzing various features detected in a face detected in an image. (abstract)
detect a location/area of the face of the customer in the at least one image (¶ 0034, 0038: discloses the face analyzer may analyze the input to determine a location of a face in the image.); and 
capture the at least one image based on the location of the face (¶ 0035: discloses facial feature detector accepts an image and face identifiers of any faces detected in the image.)
As shown in the Block reference [col. 73:1-21] teaches image data from the camera may be compared to determine if it corresponds to the indicated customer. Additionally, the Lee reference [abstract, 0033-0034] teaches a method of detecting various features in recognized faces by detecting one or more faces within an image.  Accordingly, the prior art references suggest it was known in the state of the art to use facial recognition techniques to determine a location of a face in an image for a user to sufficiently identify the particular user or customer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the facial recognition techniques of the Block reference, to include the features of detect a location of the face of the customer in the at least one image and capture the at least one image based on the location of the face, as disclosed by Lee to achieve the claimed invention.  As disclosed by Lee, the motivation for the combination would have been to provide the ability to 

With respect to claim 8, the combination of Block, Reuveni, and Lee discloses the automated queuing system of Claim 7, 
wherein the computer-readable instructions are further configured to cause the processing circuitry to display a repositioning prompt on the customer input device (col. 22:4-54: Block discloses if the banking customer is not recognized and not verified, he may be prompted to provide inputs and col. 72:20-67: Block discloses prompting the customer to present their driver’s license to be scanned.), in response to determining that the face of the customer is not within an acceptable face location. (col. 72:20-67 & col. 73:1-21: Block discloses facial features may be compared to data derived from images included on the driver’s license to determine if the image data on the driver’s license corresponds to the face of the user at the machine.)

With respect to claim 9, the combination of Block and Reuveni does not explicitly disclose the automated queuing system of Claim 7, wherein the computer-readable instructions are further configured to cause the processing circuitry to: 
However, Lee discloses:
identify a plurality of faces in the at least one image (¶ 0035-0036: discloses multiple face identifiers are accepted as input.); and 
display a prompt indicating identification of multiple faces on the customer's user interface. (¶ 0035-0036: discloses providing output in the form of face information for 
As shown in the Block reference [col. 73:1-21] teaches image data from the camera may be compared to determine if it corresponds to the indicated customer. Additionally, the Lee reference [¶ 0035-0036] teaches a methods for accepting an image and outputting face information for each face detected.  Accordingly, the prior art references suggest it was known in the state of the art to use analyzed facial features identify the particular user or customer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the facial recognition techniques of the Block reference, to include the facial analysis techniques, as disclosed by Lee to achieve the claimed invention.  As disclosed by Lee, the motivation for the combination would have been for the benefit of allowing a user to compare faces that belong to the same person, closely related persons, or similar looking persons as suggested by the prior art. (¶ 0035-0036) 

6.	Claims 17-20 & 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (9,355,530) in view of Reuveni (2010/0250612) in view of Petrovykh (2003/0037113) in further view of Pradeep (2016/0078528).

With respect to claims 17, Block discloses 
a system (Fig. 1, col. 75: discloses a services cloud.) comprising: 

a plurality of service provider computing devices located in at least two different service provider facilities (Fig. 1, col. 62:27-52, col. 75: discloses the service provider and the customer may be located in different cities. The computers of the services cloud may operate to have a plurality of remote tellers available on standby to which associated terminals messages and communications from automated banking machines can be routed.), wherein the service provider facilities offer a plurality of services (col. 11:39-44: discloses facilities are reserved for the types of transactions commonly reserved by a high value banking customer.); 
at least one customer input device (Fig. 1, col. 62:27-52: discloses the customer can use a self-service transaction machine, i.e., customer terminal, customer station, automated banking machine, etc. inside of a bank.), wherein the customer input device is configured to receive a customer service request from a customer (Fig. 3, col. 32: discloses an input is received from the banking customer about the types of transactions the banking customer wants to perform at the banking facility.); 
at least one customer communication device located in the first service provider facility (Figs. 1 &19: discloses customer stations 282, 284, 286, 288),
wherein the customer communication device is configured to facilitate communication between a service provider located in a second service provider facility and the customer located in the first service provider facility (Figs. 1 & 19: discloses customer stations remotely located from service provider station…the service provider may be physically located in a foreign country relative to the customers.); and 

receive availability information for a plurality of service providers from the plurality of service provider computing devices (col. 75:5-67: discloses the services cloud may operate to check the status of different service provider workstations to determine which ones are currently available to receive a transaction and to route the necessary data to.), wherein the availability information additionally comprises profile information for each service provider (cols. 74-75:63-4: discloses some transaction types may be handled by service providers who are capable of dealing with a wide variety of financial transactions while other transaction types will be routed to persons who are specialists.  The services cloud may operate to route messages to work stations of service providers based on stored data which indicates the authority or capabilities of the workstation and/or the person currently signed on as the operator.) and 
wherein the profile information is selected from the group consisting of service provider skills (cols. 74-75:63-4: discloses stored data indicates capabilities of the person currently signed on as the operator), experience level (cols. 74-75:63-4: discloses stored data indicates the authority of the person currently signed on as the operator), language proficiencies (cols. 74-75:63-4: discloses stored data indicates capabilities of the person currently signed on as the operator) and time in position (cols. 74-75:63-4: discloses stored data indicates the authority of the person currently signed on as the operator)

receive an image including an image of a face of a customer in the first service provider facility from the camera (col. 20:9-38: discloses the banking facility may contain cameras for capturing images.  The data corresponding to which images can be used for recognizing customers and tracking customers within a banking facility. col. 44:56-61: discloses the customer’s face may be analyzed by facial recognition software to compare real-time face of the customer to the data related to the face and facial features.);
receive a selection of one or more desired services from the customer input device (col. 32:28-35: discloses an input may be received from a banking customer that has entered the bank. The input may include the types of transactions the banking customer wants to perform.); 
display estimated wait times for service in the first facility (cols. 75-76:65-1: discloses indicating to the customer the expected wait time that they will incur until they will be in contact with a human service provider) 
receive a selection as to whether the service is desired to be provided by a service provider in the first facility (col. 61:15-22: discloses the customer provides input that request assistance and the bank’s customer communication network place the customer in contact with an available bank employee who is located in the bank.) or may be provided via virtual remote service (cols. 61-62:60-52: discloses as an alternative the customer can opt to have a live or virtual teller assist them in any desired 
determine a virtual queue of the first virtual queue and at least one customer service provider (col. 23:56-57: discloses the banking customer may be placed in a virtual queue for a teller station.) that the customer should be assigned to based at least in part on the availability information associated with the plurality of service providers (col. 23:43-45: discloses the task queuing manager software may be operative in real time to look at the availability of the two banking resources required.), the one or more services selected by the customer (col. 23:27-38: discloses a banking customer may indicate a desire to perform two types of transactions.), and the indication of whether the customer is willing to receive service virtually (col. 62:1-52: discloses the customer may opt to have a virtual teller assist them in any desired kind of banking transaction.); 
assign the customer at least one virtual queue position in the first virtual queue and at least one customer service provider (col. 7:58-67: discloses a position may be reserved for a banking customer and may include the name of the banking customer. col 23:56-57: discloses the banking customer may be placed in a virtual queue for a teller station.);
track a location of the customer within the service environment using the one or more images (cols. 8-9:64-4: discloses tracking the bank customer within the bank using data corresponding to images captured from the cameras and image tracking software running on a computer. col. 20:9-38: discloses the banking facility may contain cameras for capturing images.  The data corresponding to which images can be used for recognizing customers and tracking customers within a banking facility.); 

notify the customer of the assignment (col. 7:58-67: discloses the banking customer may be presented with a map or floor plan of the bank and an indication of how to proceed from the first location to the second location.), wherein if the assigned customer service provider is located in the second service provider facility (col. 62:27-33: discloses instead of the service provider being a bank teller who is located in the same bank as the customer, the service provider is remotely located from the customer.  For example, the service provider and the customer may be located in different cities.), 
the customer is assigned to a customer communication device located in the first service provider facility for service of the request by a customer service provider located in the second service provider facility (col. 24:14-64: discloses generating outputs that include directions that are presented to the banking customer on resources which include devices connected in the banking network. The directions include transaction stations. Col. 62:27-39: discloses the service provider is remotely located from the customer such that they may be located in different cities.  The customer can use a customer terminal, customer station, ATM, etc., to communicate with the service providers workstation.); and 

Block does not explicitly disclose the following limitations.
However, Reuveni which is pertinent art to Block is related to queue management systems (abstract, ¶ 0001-0002, 0017)
generate at least  a second virtual queue (¶ 0039, 0047: discloses the site or system may support multiple queues and multiples services.), the second virtual queue are related to two different types of services that are offered (¶ 0039, 0047: discloses multiple queues and multiple services, i.e., product sales, product repair, etc), and wherein the number of queues created correlates to the plurality of services offered (¶ 0039, 0047: discloses multiple queues may be used, i.e., one queue per doctor.); 
receive an indication of service completion from a service provider device (¶ 0053: discloses a service provider may use service provider terminal to interact with the queuing system to remove the customer from the relevant queue.); and 

As taught in Reuveni in at least ¶ 0001-0002, 0017, 0047, 0053 when managing one or more queues at an organization, typically the queues are virtual, in that users in the queue are not actually lined up.  The users are typically physically present at a site for a service, meeting, or other transaction, but need not be at the site the entire time they are in the queue. A service provider may use service provider terminal to interact with the queuing system to remove the customer from the relevant queue and as users are served by service providers who operate service provider terminals users advance in the queue.  As taught by Block in at least col. 23: 56-67 and col. 75:5-67, the customer may be placed in a virtual queue for a teller station. Thus, both references show the practice of generating virtual queues based on different service types and removing/advancing users a queue was well known in the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the well-known steps of generating at least a second virtual queue, wherein the second virtual queue are related to two different types of services that are offered, wherein the number of queues created correlates to the plurality of services offered, receive an indication of service completion from a service provider device, and advance the first virtual queue based on the indication of service completion to the modified system of Block for the purpose of managing or controlling the queues and how resources would be allocated to the number of users. (¶ 0031, 0047)
The combination of Block and Reuveni do not explicitly disclose the following limitations.
However, Petrovykh which is pertinent in art to the combination of Block and Reuveni is related to a software application for recommending workforce resources in a communication environment. (abstract)
collect service provider historical data for the plurality of service providers (¶ 0216, 0224: discloses accessing statistical information resulting from actual tracking of the queue and routing interactions over a particular time period), wherein the historical data comprises efficiency (¶ 0216-0218, 0224: discloses statistical information resulting from actual tracking of the queue and routing interactions over a particular time period.), upsell success, or customer service rating and 
generate a historical data report for at least one service provider of the plurality of service providers (¶ 0216-0218, 0224: discloses a message is formulated within server containing resource re-allocation recommendations and the message is sent); 
transmit the historical data report to at least the first facility (¶ 0020, 0022, 0029, 0216, 0218, 0224: discloses sending the recommendation to a target entity.  The target entity may be a supervising agent responsible for workforce allocation or an automated system and the recommendation is a direct order to that system.); 
As taught by Petrovykh in at least ¶ 0020, 0022, reporting between communication-center entities can change the way queue information is monitored as well as the way information in the queue is processed with regard to notification of other human and machine entities involved with respect planning. As such, recommending 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include in the modified systems of Block and Reuveni, the features of collect service provider historical data for the plurality of service providers, wherein the historical data comprises efficiency, generate a historical data report for at least one service provider of the plurality of service providers, and transmit the historical data report to at least the first facility, as taught by Petrovykh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As such, the motivation for the combination would have been to enable reporting between communication center entities ahead of time for the benefit of planning the appropriate resources to handle events in the queue. (¶ 0020-0021)
The combination of Block, Reuveni, and Petrovykh does not explicitly disclose the following limitation.
However, Pradeep which is pertinent in art to the combination of Block, Reuveni, and Petrovykh is related to providing transaction assistance. (¶ 0007-0008)
display estimated wait times for virtual remote service via a second facility (¶ 0022: discloses the customer assist agent interface indicates that there is presently a wait or delay for a local teller but there is no wait or delay for a remote teller.  The 
As taught by Pradeep in at least ¶ 0020-0022, the use of a customer interface to present wait times or delays for local and remote tellers. As taught in Block in at least cols. 75-76:65-1, indicating to the customer the expected wait time that they will incur until they will be in contact with a human service provider. Thus, both references show displaying wait times for local and remote tellers was known in the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the modified Block, Reuveni, and Petrovykh, the feature of display estimated wait times for virtual remote service via a second facility, as disclosed by Pradeep to achieve the claimed invention.  As disclosed by Pradeep, the motivation for the combination would have been to provide a customer a preferred method of teller assistance for the benefit of maintaining a control of how to proceed and provide a feeling of customer satisfaction that a customer’s needs are being addressed. (¶ 0028)

With respect to claim 18, the combination of Block, Reuveni, Petrovykh, and Pradeep discloses the system of Claim 17, wherein the computer-readable instructions are further configured to cause the processing circuitry to:

retrieve customer data in response to determining identity of the customer (cols. 21-22:52-3 & col. 73:1-21: Block discloses the banking customer may be identified by sensing biometric data from a biometric input device such as iris scanner, retina scan. After a banking customer identity has been determined the terminal my operate to retrieve the banking customer account information); and 
transmit the customer data to the service provider computing device along with the customer's selected service (cols. 28-29:50-20: Block discloses outputs to a selected banking employee’s terminal includes visual information which indicates customer # 1 is interested in opening a checking account.) and the at least one image including the image of the face of the customer. (cols. 28-29:50-20: Block discloses outputs to a selected banking employee’s terminal includes visual information which indicates the banking customer looks like this “shows their picture”.  With the information a bank employee may go to the waiting area to greet a customer in a personal manner.)

With respect to claim 19, the combination of Block, Reuveni, Petrovykh, and Pradeep discloses the system of Claim 18, wherein the computer-readable instructions are further configured to cause the processing circuitry to: 
display a prompt, requesting verification of the identity of the customer, on the customer input device (col. 22:4-54: Block discloses if the banking customer is not recognized and not verified, he may be prompted to provide inputs.); and 
transmit the customer data to the service provider computing device in response to receiving the verification of the identity of the customer. (col. 22:4-54: Block discloses the image is sent to a terminal of a banking employee to allow the banking employee to offer a more personal welcome greeting to the banking customer.)

With respect to claim 20, the combination of Block, Reuveni, Petrovykh, and Pradeep discloses the system of Claim 18, 
wherein the computer-readable instructions are further configured to cause the processing circuitry to generate an alert in an event the identity of the customer is indicative of a person of interest. (cols. 28-29:50-22: Block discloses alerting an appropriate bank employees to certain information about customers that may currently be in the banking facility.  Outputs to a selected banking employees terminal include visual information which indicates “customer #1 is interested in opening a checking account and was told to go to the waiting area”…and the banking customer looks like this “show picture”)

With respect to claim 24, the combination of Block, Reuveni, Petrovykh, and Pradeep discloses the system of Claim 17, 
wherein historical data (¶ 0026: discloses historical database) comprises the number of customers each service provider serves per time period, the number/value of sales made by each employee, total business idle time, idle time by office or business unit (¶ 0217: Petrovykh discloses queue activity shows that events A-K are waiting for account services while events L, M, and N are waiting for technical services provided by group 2), or idle time by employee.

With respect to claim 25, the combination of Block, Reuveni, Petrovykh, and Pradeep discloses the system of Claim 17, 
wherein the historical data report (¶ 0218: Petrovykh discloses a message is formulated within the server for resource re-allocation recommendation) indicates efficiency of each service provider with particular service requests (¶ 0218: Petrovykh discloses more resources need to be diverted from group 2 in this case to group 1 to best handle the current load of the queue.), profitability of each service provider, timeframes which are the busiest or most productive, or productivity by facility.

With respect to claim 26, the combination of Block, Reuveni, Petrovykh, and Pradeep discloses the system of Claim 17, 
wherein the historical data report provides recommendations as to the type of services to be provided by each service provider (¶ 0218: Petrovykh discloses a message is formulated containing the resource re-allocation recommendations and the .

Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 103

Applicant argues “Neither Block nor Sarris (nor Balram nor Petroykh for Claim 27) satisfy the limitations of the independent Claims. As noted by the Examiner in each rejection, Block fails to disclose or suggest the limitation of “wherein the number of queues created correlates to the plurality of services offered.” In attempt to satisfy this limitation, the Final Office Action relied upon Sarris at ^ 0134. Applicant respectfully contends that the limitation “wherein the number of queues created correlates to the plurality of services offered” still is not met by the combination of Block and Sarris. Merely arranging customers in the order in which they enter does not equate to generating queues based upon the plurality of services offered. This element is simply not taught by Sarris. Sarris fails to cure the deficiencies of Block and the invention cannot be held obvious in light thereof.”  The Examiner respectfully disagrees.


Applicant further argues “With regard to claims 17-20 and 24-28, the Examiner notes that the combination of Block, Sarris, and Balram fails to disclose "collect service provider historical data for the plurality of service providers," citing Petroykh as disclosing the deficiency. However, Petroykh does not disclose this deficiency. Disclosing "a status server adapted to monitor agent status and availability" is irrelevant to historical data for a plurality of service providers. Quite the opposite, a "status server" is designed to monitor the current status and availability of agents, not historical data.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and contends the Petrovykh reference [0216, 0224] teaches the use of statistical information resulting from actual tracking of queue and routing interaction over a particular time period may be used by the WFMP to fine tune recommendations.  Such statistics can be generated from information accessed from a historical database and used to help determine resource re-allocation recommendations. As best understood from the citations in Petrovykh reference, accessing statistical information resulting from actual tracking of queue and routing interaction over a particular time period is collecting service provider historical data contrary to Applicant’s remarks.  Therefore the prior art meets the claimed limitation contrary to Applicant's remarks. Accordingly, the rejections under 103 are being maintained.

Applicant further argues “Likewise, the Examiner asserts that "wherein the historical data comprises efficiency, upsell success, or customer service rating" is disclosed by Petroykh's teaching that its agents "may be monitored as to how many calls are in their respective queues and estimated waiting times for each queue of each agent." This is not a teaching of historical efficiency, upsell success or customer services rating. Rather, this is a teaching of current status and future availability (i.e. how many calls are in their queues). Petroykh fails to teach or suggest this claim limitation.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and contends the Petrovykh reference [0216-0218, 0224] teaches the use of statistical information resulting from actual tracking of queue and routing interactions over a particular time period. 
As best understood, the citations teach historical data which is represented by statistical information in the prior art.  In regards to the claimed limitation of “efficiency” the prior art statistical information encompasses “results from actual tracking of queue and routing interactions over a particular period of time” which may be understood to one of ordinary skill in the art measuring how efficient queue and routing interactions were performed over time. Therefore the prior art meets the claimed limitation contrary to Applicant's remarks. Accordingly, the rejections under 103 are being maintained.

Applicant further argues “The Examiner further cites Petroykh as teaching, "generate a historical data report for at least one service provider of the plurality of service providers." The Examiner claims, again, that the current status or future availability of The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and contends the Petrovykh reference teaches ¶ 0216-0218, 0224 that a message is formulated within server containing resource re-allocation recommendations. As such, the reason to look to the prior art reference is because the generated message is resulted from statistical information from actual tracking and routing interactions over a particular time period. To further clarify, generating a historical data report may be understood to one of ordinary skill in the art as the generated message for resource re-allocation recommendations known in the prior art. Therefore the prior art meets the claimed limitation contrary to Applicant's remarks. Accordingly, the rejections under 103 are being maintained.

Applicant further argues “Further, the Examiner asserts that "transmit the historical data report to at least the first facility" is taught by Petroykh's transmitting current status information (not historical data) to a user (not a first facility). Petroykh simply fails to teach these elements.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and contends the Petrovykh reference teaches ¶ 0020, 0022, 0029, 0216, 0218, 0224, sending the recommendation to a target entity.  The target entity may be a supervising agent responsible for workforce allocation or an automated system and the recommendation is a direct order to that system. As best understood to one of ordinary skill in the art, the citations teach 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/           Examiner, Art Unit 3629                                                                                                                                                                                             

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629